Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DR. CORY VALLEY on August 3, 2022.

The application has been amended as follows: 
In the Claims: 
	1)	Claim 1 has been deleted and replaced by:
“A resin powder comprising:
a resin comprising columnar particles,
wherein a proportion of the columnar particles having a ratio (L/W) of less than 1 is 50 percent by volume or more in a total volume of the resin powder, where W represents a width in a radial direction of the columnar particles and L represents a length in an axis direction of the columnar particles,
wherein an average of the width is 100 μm or less and an average of the length is 20 μm or more, and 
wherein the resin powder has an average circularity of 0.75 or more.”

2)	Claim 11 has been deleted and replaced by:
“A method of manufacturing a solid freeform fabrication object comprising:
forming a layer of a resin powder comprising a resin comprising columnar particles;
melting the layer with irradiation of electromagnetic wave;
cooling down the layer to cure the layer; and
repeating the forming, the melting, and the cooling to laminate the layer,
wherein a proportion of the columnar particles having a ratio (L/W) of less than 1 is 50 percent by volume or more in a total volume of the resin powder, where W represents a width in a radial direction of the columnar particles and L represents a length in an axis direction of the columnar particles,
wherein an average of the width is 100 μm or less and an average of the length is 20 μm or more, and 
wherein the resin powder has an average circularity of 0.75 or more.”

3)	Claims 2-5 have been cancelled. 

- End of the Amendment




Statement for Reasons for Allowance
Claims 1 and 6-11 are allowed.
The present claims are allowable over the “closest prior art” Ibe et al. (US 2017/0189960).
Ibe discloses a polyamide including particles (¶ 58); wherein all of the particles have an aspect ratio of 1.5, 1.3, 1.15 or 1 (¶¶ 83-84). Ibe et al. also discloses that the particles have prismatic shapes (¶ 82). A prism shape has two equal end faces that are equal and sides that are parallelograms. A prism is a type of column, and the particles of Ibe et al. are columnar. To the extent that the particles of Ibe et al. are not determined to be columnar, in the absent evidence of unexpected results obtained from the claimed shape, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable shape for additive manufacturing, the shape being a result effective variable routinely optimized by those of skill in the art, and explicitly recognized as such by Ibe et al. (¶¶ 68, 81-83). 
However, Ibe fails to disclose that a proportion of the columnar particles having a ratio (L/W) of less than 1 is 50 percent by volume or more in a total volume of the resin powder, where W represents a width in a radial direction of the columnar particles and L represents a length in an axis direction of the columnar particles, wherein an average of the width is 100 μm or less and an average of the length is 20 μm or more, and wherein the resin powder has an average circularity of 0.75 or more. 

Based on the Applicants arguments filed on 03/24/2022, a certified translation of the earliest foreign priority application, JP 2018-167696, filed on September 7, 2018, is submitted herewith, thereby perfecting the application’s foreign priority claim. Applicant submits that none of the applied art is prior art to the instant application. Naruse, Saito, and Iida are not §102(a)(1) prior art because each publication does not predate the earliest foreign priority application of the present application. Furthermore, such publications are not more than one year before the earliest priority date of the present application.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 11 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788